MANDATE

                                Court of Appeals
                            First District of Texas
                                 NO. 01-15-00265-CV

  SW SERVICE CENTER 1, L.P. AND SW SERVICE CENTER 2, L.P., Appellants

                                           V.

               HARRIS COUNTY APPRAISAL DISTRICT, Appellee

   Appeal from the 295th District Court of Harris County. (Tr. Ct. No. 2011-56200).

TO THE 295TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 16th day of April, 2015, the cause upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
             After due consideration, the Court grants the motion to dismiss filed
      by the appellants, SW Service Center 1, L.P. and SW Service Center 2, L.P.
      Accordingly, the Court dismisses the appeal.

             The Court orders that costs be taxed against appellants.

             The Court orders that this decision be certified below for observance.

             Judgment rendered April 16, 2015.

            Per curiam opinion delivered by panel consisting of Chief Justice
      Radack and Justices Brown and Lloyd.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




June 19, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT